DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 3/11/2022 has been received and will be entered.
Claim(s) 1-21 is/are pending.
Claim(s) 15 is/are currently amended.
Claim(s) 21 is/are new.
	The action is FINAL.  

Response to Arguments
Claim Objections
	I. With respect to the objection to Claim 15 for certain informalities, the objection is obviated by amendment and is accordingly WITHDRAWN. 

Claim Rejections – 35 U.S.C. §103
	I. With respect to the rejection of Claim(s) 15-20 under 35 U.S.C. 103 as being unpatentable over US 2015/0299240 to Cheng, et al., the traversal is on the grounds that:
Thus, Cheng teaches that various regions of the lamellar crystals can be functionalized with various functional groups. A graphene oxide sheet contains carbon and oxygen, generally with a C:O ratio between 2:1 and 2:9, while graphene is an allotrope of carbon consisting of a single layer of carbons atoms. Contrary to the position taken in the Office Action, Cheng does not teach a graphene oxide sheet, which contains, throughout the sheet, groups containing oxygen (e.g., epoxy groups A, hydroxyl groups B and paired carboxyl groups C, as shown in the schematic of graphene oxide provided in FIG. 2 of the specification as filed) resulting from oxidation of graphite. That  is, although Cheng mentions functional groups that may be appended to "various regions" of the lamellar crystals, Cheng fails to teach "a graphene oxide sheet" at all, let alone a graphene oxide sheet having a first surface, and a second surface, "wherein said first surface comprises at least one of a first functionalized oxygen-rich functional group or a second functionalized oxygen-rich functional group; and said second face comprises at least one of the first functionalized oxygen- rich functional group, or the second functionalized oxygen-rich functional group, and wherein said first functionalized oxygen-rich functional group and the second functionalized oxygen-rich functional group are one of a hydrophobic group or a hydrophilic group," as required in independent claim 15. Even were one to functionalize 'various regions' of the lamellar crystals of Cheng with the functional groups noted in the Office Action, one would not arrive at the invention as claimed, as the remaining non-functionalized surface would not comprise graphene oxide.

(Remarks of 3/11/2022 at 10-11) (emphasis added). This has been considered, but is not persuasive. As understood, the Remarks are arguing a definition of graphene oxide that does not exist; i.e. where is the definition in the Specification defining graphene oxide to contain the specific C/O ratio argued? As understood, there is none. Nor is there any requirement as to the location of the various oxygen groups, i.e. there is no requirement in the claims or specification that the oxygen groups be throughout the graphene sheet. 
The chemistry of graphene oxide, Chem. Soc. Rev. 2010; 39: 228-240 (hereinafter “Dreyer at __”) is made of record. As the rejection pointed out, ester, epoxy and alcohol groups are the characteristic oxygen containing groups of graphene oxide. See (Dreyer at 230, col. 1 et seq. – “2.2 Structural features.”). Note also the many models of graphene oxide and many locations of the various oxygen groups. Id. 
Claim terms are given their broadest reasonable interpretation in view of the specification. MPEP 2111. However, it is improper to import claim limitations from the specification. MPEP 2111.01 II. Thus, it is improper to assign such a narrow interpretation of graphene oxide as what is shown in Figure 2. 
The Remarks appear to take issue with the literal words “a graphene oxide sheet” not being taught by the reference. (Remarks of 3/11/2022 at 11). This was addressed in the rejection; it is well settled that identity of terminology is not required. MPEP 2131. The rejection pointed to paragraphs [0039]-[0040] of Cheng. As argued in the Remarks, these paragraphs refer to lamellar crystals functionalized with various functional groups. Note that other passages of Cheng teach the lamellar crystals to be graphene. See e.g. (Cheng 3: [0035] – “In some embodiments, the lamellar crystals include, without limitation … graphenes,”  5: [0065], 6: [0072], “Claim 2”). As stated in the rejection, graphene functionalized with various oxygen containing groups is considered graphene oxide. This is how the term is used in the art, as evidenced by at least Dreyer. 
The Remarks do not specifically argue the “oxygen rich functional group” language. Arguably, this language is indefinite as it contains a term of degree (i.e. “rich”). It has been interpreted as reading on the groups taught by Cheng – e.g. an epoxy group is “oxygen rich” in that is only has oxygen.
Cheng with the functional groups noted in the Office Action, one would not arrive at the invention as claimed, as the remaining non-funcitonalized surface would not comprise graphene oxide.” (Remarks of 3/11/2022 at 11). In response, what would the regions be then? This is not understood and not persuasive. The claims contain an open-ended transitional phrase that excludes nothing. Claim 15 must be construed even broader now with the addition of Claim 21 and the doctrine of claim differentiation1. By claiming the presence of the various peaks in Claim 21, the implication is that they are not required in Claim 15. 
The rejection is MAINTAINED. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

I. Claim(s) 15-20 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0299240 to Cheng, et al.
 
With respect to Claim 15, this claim requires “a two dimensional graphene oxide sheet.” Cheng teaches graphene. (Cheng 3: [0039]). Cheng goes on to teach any number of oxygen containing groups that are commonly found in graphene oxide. (Cheng 3: [0040]) (ester, epoxy, 
Claim 15 further requires “wherein said graphene oxide sheet comprises: a first surface.” Graphene is well understood to refer to a planar molecule. Cheng refers to lamellar crystals and thin sheets. (Cheng 3: [0035]). This is understood as teaching a first surface.  
Claim 15 further requires “[said graphene oxide sheet comprises …] a second surface.” The discussion above is relied on. Graphene is understood as having a second surface, opposite the first. 
Claim 15 further requires “said first surface comprises at least one of a first functionalized oxygen-rich functional group or a second functionalized oxygen-rich functional group.” Oxygen rich groups are taught. (Cheng 3: [0040]). 
Claim 15 further requires “second face comprises at least one of the first functionalized oxygen-rich functional group, or the second functionalized oxygen-rich functional group.” Oxygen rich groups are taught. (Cheng 3: [0040]).
Claim 15 further requires “said first functionalized oxygen-rich functional group; and the second functionalized oxygen-rich functional group are one of a hydrophobic group or a hydrophilic group.” Hydrophobic and hydrophilic groups/regions are taught. (Cheng 3: [0037], [0041]). 
With respect to Claim 16, this cliam requires “the Amphiliphilic Janus Nanosheet (AJN) of claim 15.” The discussion of Claim 15 is relied upon. Cheng teaches use in surfactants for enhanced oil recovery. (Cheng 5: [0064]). 
Claim 16 further requires “a solvent.” In view of teaching enhanced oil recovery, this reasonably suggests the addition of a solvent to facilitate pumping down a well. 
Claim 16 further requires “said surfactant forms a climbing film in an oil/water mixture.” The Office does not have the capability to test the behavior of the surfactants of Cheng in various solutions. As discussed above, the same groups and properties are present. Therefore, it is expected that the climbing film properties are necessarily present. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).
As to Claim 17, this is reasonably suggested by the teaching regarding enhanced oil recovery. (Cheng 5: [0064]). 
As to Claim 18-20, as discussed above, the Office does not have the capability to test the behavior of the surfactants of Cheng in various solutions or environments. However, as the same groups and properties are taught, it is expected that the claimed properties are necessarily present. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).

Allowable Subject Matter
I. Claims 1-14 are allowed.
II. Dependent upon rejected base claim. 
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As understood, Claim 21 requires some manner of carboxyl group (-O-C=O). Regardless of how many other graphene oxide references refer to carboxyl groups, because Cheng does not specifically teach a carboxyl group, it is unlikely that any rejection would be affirmed. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “This doctrine, which is ultimately based on the common sense notion that different words or phrases used in separate claims are presumed to indicate that the claims have different meanings and scope, see Comark Communications Inc. v. Harris Corp., 156 F.3d 1182, 1187, 48 U.S.P.Q.2d 1001, 1005 (Fed.Cir.1998), normally means that limitations stated in dependent claims are not to be read into the independent claim from which they depend, see Transmatic, Inc. v. Gulton Indus., Inc., 53 F.3d 1270, 1277, 35 U.S.P.Q.2d 1035, 1041 (Fed.Cir.1995).” Karlin Tech. Inc. v. Surgical Dynamics, Inc., 177 F.3d 968, 971-972 (Fed. Cir. 1999).